Case 1:21-cv-20513-BB Document 1 Entered on FLSD Docket 02/05/2021 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                               Case No.:

 ELGIN HILLIARD, SR.,

        Plaintiff,
 v.

 RENE GUTIERREZ,

       Defendant.
 ____________________________________________/

                                     NOTICE OF REMOVAL

        Defendant, RENE GUTIERREZ (“Defendant” or “Gutierrez”), pursuant to 28 U.S.C. §

 1441 and § 1446, hereby files this Notice of Removal of the above-captioned action presently

 pending in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida, Case No. 2020-011008-CA-01, and states as follows:

        1.      On or about May 17, 2020, Plaintiff, ELGIN HILLIARD, SR. (“Plaintiff”), filed a

 Complaint against Gutierrez in the Eleventh Judicial Circuit Court in and for Miami-Dade County

 Florida.

        2.      On or about June 11, 2020, Plaintiff’s summons was issued; however the summons

 was returned with no service on or about August 8, 2020.

        3.      On or about September 29, 2020, the circuit court upon its sua sponte review of the

 file issued an Order To Show Cause Why Case Should Not Be Dismissed for Plaintiff’s apparent

 failure to comply with Fla. R. Civ. P. Rule 1.070(j), which states, in pertinent part, that an action

 may be dismissed if service of the initial process and initial pleading is not made upon a defendant

 within 120 days after filing of the initial pleading with the court.



                                                   1
Case 1:21-cv-20513-BB Document 1 Entered on FLSD Docket 02/05/2021 Page 2 of 5




        4.      On or about September 19, 2020, Plaintiff contemporaneously filed 1) Motion for

 Enlargement of Time to Complete Service of Process and Motion for Leave to Effect Substitute

 Service of Process on Defendant, and 2) Plaintiff’s Response to Order to Show Cause.

        5.      On October 25, 2020, the Circuit Court granted Plaintiff’s Motion for Enlargement

 of Time to Serve Process and to Serve by Substitute Service, ordering that Plaintiff have an

 additional 120 days to accomplish service.

        6.      On or about December 21, 2020, Plaintiff filed a Notice of Constructive Service by

 Publication with the Circuit Court, which provided, in pertinent part, that said notice shall be

 published once a week for four consecutive weeks in the Miami-Dade County Courthouse or

 Community Newspaper, and further provided a deadline of “February 2, 2020 (sic)” for Gutierrez

 to file a response to Plaintiff’s Complaint.

        7.      Although Gutierrez never received any formal service of the Complaint, he

 received notice of Plaintiff’s Service by Publication within the last thirty (30) days and has timely

 filed this Notice pursuant to 28 U.S.C. § 1446(b).

        8. Plaintiff’s Complaint asserts violations of federal law against Defendant, specifically

 under 42 U.S.C. Section § 1983, as well as state law claims for false arrest/false imprisonment, all

 of which allegedly occurred within the Southern District of Florida, specifically in Miami-Dade

 County.

        9.      The above-described action is one in which this Court has original jurisdiction

 under the provisions of 28 U.S.C. § 1331 (Federal Question) and is one which may be removed to

 this Court by Defendant pursuant to the provisions 28 U.S.C. §1441(a)-(c).

        10.     Additionally, Plaintiff previously filed a lawsuit in the Southern District of Florida

 arising out of the same facts as the instant matter, in which Gutierrez was named as a Defendant



                                                  2
Case 1:21-cv-20513-BB Document 1 Entered on FLSD Docket 02/05/2021 Page 3 of 5




 but was ultimately dismissed as a party by the Court after Plaintiff failed to perfect service upon

 Gutierrez. Plaintiff’s lawsuit proceeded against the remaining Defendant and ultimately was tried

 before the Honorable Cecilia Altonaga in March 2020, resulting in a verdict for Defendant. See

 Hilliard v. City of Hialeah, et al., S.D. Fla. Case No. 2018-cv-24594-CMA.

        10. In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

 Removal will be given to the adverse party and a copy of this Notice will be filed with the Clerk

 of the Circuit Court, in the form attached hereto as Exhibit A.

        11. Although no process, pleadings, or orders have been served on Gutierrez in the

 underlying state court action, in an effort to comply with the intent of 28 U.S.C. § 1446(a), a copy

 of the Complaint filed in the circuit court has been attached hereto has Exhibit B, and a copy of

 all process, pleadings, and orders filed in the state court action have been attached hereto as

 Exhibit C.

        12. A copy of the Federal Civil Cover Sheet filed in conjunction with this Notice of

 Removal has been attached hereto as Exhibit D.

        Dated this 2nd day of February, 2021.


                                       Respectfully Submitted,

                                       s/Robert L. Switkes
                                       Robert L. Switkes, Esq.
                                       Florida Bar No. 241059
                                       s/Bradley F. Zappala
                                       Bradley F. Zappala, Esq.
                                       Florida Bar No. 111829
                                       SWITKES & ZAPPALA, P.A.
                                       407 Lincoln Road, Penthouse SE
                                       Miami Beach, Florida 33139
                                       Telephone: (305) 534-4757
                                       Facsimile: (305) 538-5504
                                       Counsel for Defendant, Rene Gutierrez



                                                  3
Case 1:21-cv-20513-BB Document 1 Entered on FLSD Docket 02/05/2021 Page 4 of 5




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 2nd day of February, 2021, I electronically filed the

 foregoing document with the Clerk of the Court using E-Filing Portal. I also certify that the

 foregoing document is being served this day on all counsel of record or pro se parties identified on

 the attached Service List in the manner specified, either via transmission of Notice of Electronic

 Filing generated by E-Filing Portal or in some other authorized manner for those counsel or parties

 who are not authorized to receive electronically Notices of Electronic Filing.

                                                      By:     s/Robert L. Switkes
                                                              Robert L. Switkes, Esq.




                                                  4
Case 1:21-cv-20513-BB Document 1 Entered on FLSD Docket 02/05/2021 Page 5 of 5




                                      SERVICE LIST
                           Elgin Hilliard, Sr., v. Rene Gutierrez
                 United States District Court, Southern District of Florida
                                         Case No:

 April S. Goodwin
 APRIL S. GOODWIN, ESQ.
 Florida Bar No. 0502537 The
 Goodwin Firm
 801 West Bay Dr., Suite 705
 Largo, FL 33770
 (727) 316-5333
 april@goodwin-firm.com
 Attorney for Plaintiff




                                             5
